Citation Nr: 0520974	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with recurrent sinusitis and headaches 
from August 5, 1996, through February 18, 2003.

2.  Entitlement to an initial rating in excess of 30 percent 
for allergic rhinitis with recurrent sinusitis and headaches 
from February 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
granted entitlement to service connection for allergic 
rhinitis with recurrent sinusitis, and assigned a 10 percent 
evaluation effective from August 5, 1996.

The veteran disagreed with the evaluation assigned, and 
initiated an appeal.  The Board remanded the claim in May 
2000 for additional development.  

During the pending appeal, in a rating decision in August 
2003, the RO assigned an increased, 30 percent, disability 
evaluation, effective from February 19, 2003.  In AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the United States Court of 
Veterans Appeals (Court) held that when the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation, and thus to consider 
all potentially applicable disability ratings.  

Moreover, the Court has also addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that, at the 
time of an initial rating and throughout the initial claim 
period, to include an appeal, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.


The RO issued a supplemental statement of the case (SSOC) in 
July 2004 confirming and continuing the 30 percent 
evaluation.  The case was then returned to the Board, which 
remanded the case in November 2004 for further development 
and adjudicative action.  Most recently, in an SSOC issued in 
March 2005, the RO confirmed and continued the assigned 
staged initial ratings.  The case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  For the period from August 5, 1996, through February 18, 
2003, a preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran 
manifests severe allergic rhinitis with recurrent sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, with purulent discharge or crusting 
reflecting purulence; or moderate crusting and ozena, with 
atrophic changes. 

2.  For the period from October 7, 1996, through February 18, 
2003, a preponderance of the competent and probative medical 
evidence of record is against a finding of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; or allergic rhinitis with polyps.  

3.  For the period on and after February 19, 2003, a 
preponderance of the competent and probative medical evidence 
of record is against a finding that the veteran's disability 
is postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations; or radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for allergic rhinitis with recurrent sinusitis and 
headaches from August 5, 1996, through February 18, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code(s) (DCs) 6513, 6501 
(1996); 38 C.F.R. § 4.97, DCs 6513, 6522 (2004).

2.  The schedular criteria for an initial rating in excess of 
30 percent for allergic rhinitis with recurrent sinusitis and 
headaches from February 19, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, DCs 6513, 6501 (1996); 38 C.F.R. § 4.97, DC 6513, 
6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

The issues currently before the Board arose from the 
veteran's disagreement with the evaluation assigned when 
service connection was granted for allergic rhinitis with 
recurrent sinusitis and headaches in an April 1997 rating 
decision.  In VAOPGCPREC 8-2003, cited above, the VA General 
Counsel, citing the PVA case, supra, reasoned that there is 
nothing in the language of 38 U.S.C.A. § 5103, or in the 
VCAA's legislative history, indicating Congressional intent 
to require VA to give section-5103(a) notice when VA receives 
an NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.

In any event, however, considering both the decision of the 
Court in Pelegrini and Mayfield and the opinion of the 
General Counsel, the Board finds that, to whatever extent the 
VCAA may be applicable to this case, the requirements of the 
VCAA have been satisfied in this matter, as discussed below.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).   

Notwithstanding the apparent inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in the statement of the case (SOC) dated in August 1997 and 
in multiple supplemental statements of the case (SSOC) issued 
during the pendency of this appeal, of the applicable law, 
what the evidence must show in order to substantiate her 
claim, and the reasons for the rating evaluations assigned 
for her allergic rhinitis with recurrent sinusitis.  She was 
requested to provide information in May 2000, per 
instructions in the May 2000 Board remand.  

In February 2001 the veteran was notified of the passage of 
the VCAA and its potential effect on her claim.  She was 
notified as to the information necessary to substantiate her 
claim for an increased evaluation, and she was informed of 
the evidence and information VA had already received and what 
would be requested.  Further, she was informed of what 
evidence VA is responsible for obtaining and what she could 
do to assist in the process.  She was also notified to submit 
any other evidence she wanted to be considered with her 
claim.  If she wished VA to obtain other evidence, she was to 
furnish specific identifying information for all private 
health care providers.  If she had been treated at a VA 
medical facility, she was to furnish the location and 
approximate dates of treatment.  

In December 2004 the Appeals Management Center (AMC) sent 
another letter regarding the potential effect of the VCAA 
legislation on her claim for entitlement to increased initial 
staged evaluations for allergic rhinitis with recurrent 
sinusitis.  The AMC notified the veteran that she needed to 
identify all sources of treatment, VA and non-VA for her 
allergic rhinitis with recurrent sinusitis since May 2004 and 
if she wanted the AMC to obtain them for her to complete an 
enclosed authorization form for release of medical 
information from private providers.  For any treatment 
received at a VA facility she was to furnish identifying 
information and the AMC would obtain the reports.  The AMC 
apprised the veteran of what evidence was still needed to 
substantiate her claim, and informed her whether she or VA 
had the burden of producing or obtaining that evidence or 
information, and of the appropriate time limitation within 
which to submit any evidence or information.  Also, the RO 
notified her that if she had any evidence in her possession 
that pertained to her claim, to please send it to the AMC.  
To date there has been no reply to this request.

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters, development 
letters, and the Board remands, afforded the appellant a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
April 2004 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, at 125, holding that all 
relevant VA communications must be considered together when 
determining whether adequate notice has been provided.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, to whatever extent the VCAA is 
applicable, the veteran's claim for entitlement to service 
connection for sinus and headaches and the issuance of the 
initial rating decision in April 1997 wherein the RO 
entitlement to service connection for allergic rhinitis with 
recurrent sinusitis and headaches were prior to the enactment 
of the VCAA.  In a case, as here, where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b)(1), 
because an initial AOJ adjudication had already occurred.   
See Pelegrini, supra.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
has been afforded a VA medical examination.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In a rating decision in April 1997, the RO granted 
entitlement to service connection for allergic rhinitis with 
recurrent sinusitis and headaches, and assigned a 10 percent 
evaluation effective from August 5, 1996.  The service 
medical records show treatment for sinusitis beginning in May 
1989.  At a separation examination in January 1996, the 
veteran reported having or having had sinusitis.  The 
clinical evaluation for sinuses was normal.  

At a VA Compensation and Pension (C&P) examination in 
February 1997, the veteran reported having developed symptoms 
of allergic rhinitis approximately five years earlier.  She 
had been treated for acute sinusitis two to four times a 
year, with prolonged courses of antibiotics.  The clinical 
findings were that the turbinates were hypertrophied, the 
nasal mucosa was congested with watery rhinorrhea, and there 
was clear posterior pharyngeal drainage.  The pertinent 
diagnosis was allergic rhinitis with recurrent sinusitis.

The veteran was afforded a VA fee basis examination in August 
2000.  She related her symptoms.  The clinical findings were 
that the nasal passages showed marked swelling of the nasal 
epithelium, with blockage of the upper portions of the nasal 
passages.  The nose, ear canals, eardrums, and eyes were 
normal.  The pharynx was mildly inflamed with a creamy-
colored mucoid discharge at the back of the throat.  The 
tonsils were mildly erythematous, but were not enlarged.  A 
paranasal sinus series revealed underdeveloped frontal 
sinuses as an anatomical variant.  The remaining sinuses were 
adequately developed.  There was no mucoperiosteal 
thickening, nor was there retention cyst formation, air fluid 
level, or other findings that would suggest acute or chronic 
inflammation.  The impression was a negative paranasal sinus 
series.  

The medical examiner noted that the veteran reported having 
had several visits to the doctor in 1999, but could not 
remember the exact dates.  She said her last visit was in 
February or March of 2000, when she had a two-week course of 
antibiotic therapy.  Since that time, her sinusitis had 
improved but she still had recurrences of allergic rhinitis, 
which she treated with over-the-counter medicines and for 
which she occasionally obtained a prescription for 
medication.  The examiner could not comment on frequency and 
duration of incapacitating episodes requiring antibiotic 
treatment, as there was no current documentation of doctor 
visits.  The examiner noted that the last episode, in 
February or March 2000, requiring a course of antibiotic 
therapy, was documented only by the statement of the veteran.  

The veteran stated that she had allergic reactions in the 
Spring to pollens, but during the Summer these attacks 
subsided.  She did not require use of a respirator, and did 
not have shortness of breath.  She did not need oxygen 
treatment.  The veteran also described headaches with her 
sinus attacks, which would last for five to ten days and 
occurred when she was having a severe sinus attack.  They 
were quite distressing due to the sinus pressure.  

In January 2001 the veteran submitted medical evidence 
showing that she was diagnosed with sinusitis and prescribed 
antibiotic therapy in October 2000 and December 2000.  She 
was not to go to work for one or two days in December 2000.

In February 2002 the veteran submitted private medical 
evidence showing that in July 2001 she received emergency 
medical treatment for sinusitis, for which an antihistamine 
and antibiotic therapy were prescribed.  In February 2002 she 
was treated for sinusitis, an upper respiratory illness, and 
headaches, for which pain and decongestant medication were 
prescribed.  She was to stay home from school the following 
day.

In August and September 2002, she sought private medical care 
for sinusitis and headaches, for which antibiotic treatment 
was prescribed.  The following year, 2003, she again sought 
treatment in April and May.  In May 2003, after not obtaining 
relief, she was admitted to a private hospital for 
evaluation.  At the time of admission, obstructive sinusitis 
was shown.  Aggressive medical therapy had been unsuccessful, 
and she underwent sinus surgery in May 2003 for severe acute 
sinus infections with severe mid-facial pressure and purulent 
nasal drainage.  The post operative diagnoses were chronic 
ethmoid sinusitis, chronic maxillary sinusitis, exacerbation 
with acute sinusitis, and chronic and recurrent headaches.  

Additional private medical records submitted included 
duplicate copies of records previously submitted.  The other 
records show treatment primarily for other disorders, but do 
show a continued diagnosis of chronic allergic rhinitis 
treated with medication.  

VA outpatient treatment records for the period from April 
1997 to May 2004 show that she had sinus surgery in 2003 and 
had sinus trouble since then.  She was continuing to take 
medication, and in May 2004 was on antibiotic therapy.  

In May 2004 the veteran wrote that she was having more 
problems with her sinusitis.  She continued to take 
medication, and had missed several days of work the previous 
year.  In July 2004, she wrote that she had been diagnosed 
with another severe sinus infection with headaches and had 
been placed on antibiotic treatment.  

At a VA examination March 2005 the veteran reported having a 
sinus infection since February, which was the seventh time 
since the May 2003 sinus surgery.  She had been on antibiotic 
treatment and had been told that, if the infection did not 
clear, surgery would be indicated again.  Her symptoms 
included pain in the forehead and cheek areas, pain in both 
ears, throat pain, green drainage, and hoarseness.  She 
breathed through her mouth most of the time because of nasal 
stuffiness.  She regularly took medication, and was on 
antibiotic treatment at the time of the examination.  There 
was no speech impairment.  The frontal and maxillary sinuses 
were affected with pain.  In the past she had been on pain 
medication for headaches which occurred when she had a sinus 
episode or when she did not take her medication.  She denied 
allergic attacks.  She reported periods of incapacitation as 
occurring seven times in the past 22 months, with a doctor's 
note for bedrest and antibiotics.  She could not recall the 
exact dates, but said the most recent episode had been in 
February 2005.  She reported the duration of periods of 
incapacitation as being usually one to two days, with one 
week being the longest period. 

Clinical findings were that there was no facial swelling, 
there was frontal area tenderness to palpation immediately 
above eyebrows bilaterally, and the nasolabial folds were 
symmetrical.  The nasal mucosa were swollen and red, more so 
on the left side.  The septum was deviated, and the 
turbinates were swollen.  The drainage was green and 
purulent, greater on the left side.  The ears showed opaque 
tympanic membranes, with cone of light present.  There was a 
small amount of white drainage in the posterior pharynx, 
without erythema.  The left nostril was 50 percent occluded 
by swollen membranes.  The nostril was 25 percent occluded by 
swollen membranes.  There was frontal sinus tenderness 
bilaterally and green purulent drainage was present.  There 
was no facial disfigurement.  X-rays of the sinuses revealed 
they were clear and the bones were intact, and the impression 
was of a normal study.  The diagnosis was chronic 
rhinosinusitis (rhinitis with chronic sinusitis) as 
established.  The examiner noted there was no new medical 
evidence of record from her ENT physician since the last 
rating in July 2004.  There was evidence on the examination 
of continued chronic rhinosinusitis.  

III.  Legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004)

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Prior to October 7, 1996, the Rating Schedule provided that 
sinusitis was rated noncompensable with X-ray manifestations 
only, and with symptoms which were mild or occasional.  If 
the disorder were moderate, with discharge or crusting or 
scabbing, and infrequent headaches, the rating was 10 
percent.  If the disability were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
with purulent discharge or crusting reflecting purulence, the 
rating was 30 percent.  A 50 percent disability rating was 
warranted postoperative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, DC 
6510 through 6514 (1996).

Also prior to October 7, 1996, chronic atrophic rhinitis was 
rated at 10 percent with definite atrophy of intranasal 
structure, and moderate secretion; 30 percent with moderate 
crusting and ozena, atrophic changes; and 50 percent with 
massive crusting and marked ozena, with anosmia.  38 C.F.R. § 
4.97, DC 6501 (1996).

Effective from October 7, 1996, the Rating Schedule has been 
amended, to provide that a 10 percent rating is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note:  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.97, General Rating Formula for 
Sinusitis (DCs 6510 through 6514) (2004).

Also effective on and after October 7, 1996, allergic or 
vasomotor rhinitis may be rated at 10 percent where the 
disorder is present without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for the disorder with polyps.  38 C.F.R. § 4.97, DC 
6522 (2004).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

IV.  Analysis

The veteran is in disagreement with the initial staged 
evaluations assigned for her allergic rhinitis with recurrent 
sinusitis and headaches.  Thus the Board must consider the 
evaluation, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, supra.

The Board notes that the applicable rating criteria for 
diseases of the respiratory system, 38 C.F.R. § 4.97, were 
amended, effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board considers both the former and the current schedular 
criteria.  See, e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that a claim was received from the veteran in 
February 1995.  However, the RO notified the veteran in 
August 1995 that verification had been received from the 
Marine Corps Service Department that she was still on active 
duty and no action could be taken on her claim.  Upon her 
discharge from service, she was to notify VA and her claim 
would be reopened.  In September 1996, the veteran's 
representative submitted a copy of DD Form 214 showing a 
separation date in August 1996, and requested that the 
request for compensation or pension be processed.  
Accordingly, as the claim received after separation from 
service was before the effective date for the amendments to 
the rating criteria for diseases of the respiratory system, 
38 C.F.R. § 4.96 et seq., the prior and amended criteria will 
be considered. 

The amendment added to the diseases of the nose and throat of 
the Rating Schedule, section 4.97, a new Diagnostic Code, 
6522, for allergic rhinitis, and established criteria for its 
evaluation.  Prior to the amendment, chronic atrophic 
rhinitis had been evaluated under Diagnostic Code 6501.

The veteran is in receipt of an initial rating of 10 percent 
for the period from August 5, 1996, through February 18, 
2003.  Consideration may be given to the old criteria and the 
new criteria for this period, although for the amended 
criteria only from October 7, 1996.  

At the veteran's separation examination in January 1996, the 
clinical evaluation was normal for sinuses.  Clinical 
findings at a February 1997 VA examination were of 
hypertrophied turbinates, nasal mucosa congested with watery 
rhinorrhea, and clear posterior pharyngeal drainage.  She 
reported having developed allergic rhinitis approximately 
five years earlier, and having been treated for acute 
sinusitis two to four times a year with prolonged courses of 
antibiotics.  At an August 2000 VA examination, the nasal 
passages were swollen, with blockage of the upper portions.  
A paranasal sinus series was negative.  The veteran reported 
visiting a doctor several times in 1999 but could not 
remember the exact dates, but her last visit was in February 
or March of 2000 when she had a two week course of antibiotic 
therapy.  There was no documentation of medical visits.  Her 
sinusitis had improved and she treated recurrences of 
allergic rhinitis with over the counter medication with an 
occasional prescription for medication.  She had headaches 
with her sinus attacks.  Evidence of record shows that she 
was treated for sinusitis in October and December 2000, July 
2001, and in February, August, and September 2002. 

For this period, under the old criteria, the evidence of 
record does not show frequently incapacitating recurrences, 
severe and frequent headaches, with purulent discharge or 
crusting reflecting purulence.  The evidence of record also 
does not show moderate crusting and ozena, with atrophic 
changes.  Accordingly, a 30 percent evaluation is not 
warranted under DCs 6510 through 6514 or DC 6501.  

Under the new criteria, the evidence of record does not show 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Furthermore, the evidence of record does not show 
allergic rhinitis with polyps.  Accordingly, a 30 percent 
evaluation is not warranted under DCs 6510 through 6514 or DC 
6522, for the period beginning October 7, 1996, through 
February 18, 2003.

The veteran is in receipt of an initial 30 percent rating for 
the period from February 19, 2003.  Both the old and amended 
criteria may be considered for this period.  

The evidence shows that the veteran had sinus surgery in May 
2003.  Under the old criteria, the evidence of record does 
not show a radical operation with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  Accordingly, a 50 percent evaluation is 
not warranted for sinusitis.  A purulent discharge was shown 
at the March 2005 examination but the evidence of record does 
not show massive crusting and marked ozena with anosmia, as 
required for a 50 percent rating under DC 6501.  

For the period from February 18, 2003, under the amended 
criteria, a 30 percent evaluation is the maximum evaluation 
for allergic rhinitis, so an evaluation in excess of 30 
percent under DC 6522 is not for consideration.  Under the 
amended criteria, although the evidence of record shows that 
the veteran had sinus surgery in May 2003, it was not 
described as radical surgery, nor has chronic osteomyelitis 
been shown.  Although at the time of the March 2005 
examination, purulent discharge was shown, repeated surgeries 
have not been shown.  The evidence of record does not show 
that the veteran has near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus.  

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded an examination and opportunity to present argument 
and evidence in support of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the veteran's claim 
for staged initial evaluations in excess of 10 percent from 
August 5, 1996, through February 18, 2003, and in excess of 
30 percent from February 19, 2003.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
there is no showing that the veteran's condition under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  Specifically, the 
medical evidence fails to show, and the veteran has not 
asserted, that she has required frequent periods of 
hospitalization for her allergic rhinitis with recurrent 
sinusitis.  Although she has reported that she experiences 
sinusitis with headaches and missed several days of work in 
2003, and the evidence shows that she was to not go to work 
for one or two days in December 2000 and to stay home from 
school for one or two days in February 2002, the Board does 
not find that a loss of work of several days a year 
constitutes marked interference with employment due solely to 
that condition.  See 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis with recurrent sinusitis from August 5, 
1996, through February 18, 2003, is denied.

Entitlement to an initial rating in excess of 30 percent for 
allergic rhinitis with recurrent sinusitis from February 19, 
2003, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


